Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 1 of 11 PageID #: 74



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

  SAPPHIRE CROSSING LLC,

                                 Plaintiff,
                                                          Civil Action No. 2:18-CV-07263
                 v.
                                                            JURY TRIAL DEMANDED
  THE NPD GROUP, INC.,

                                 Defendant.


                THE NPD GROUP, INC.’S ANSWER, AFFIRMATIVE
          DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

        Defendant The NPD Group, Inc. (“NPD”) files this, it’s Answer, Affirmative Defenses,

 and Counterclaims to Plaintiff Sapphire Crossing LLC’s (“Plaintiff” or “Sapphire”) Complaint for

 Infringement of Patent (“Complaint”). NPD denies the allegations and characterizations in

 Plaintiff’s Complaint unless expressly admitted in the following paragraphs.

                                              PARTIES

        1.      NPD is without knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 1 of the Complaint and, on that basis, denies all such allegations.

        2.      NPD admits that it is a New York corporation, and that its principal place of

 business is located at 900 West Shore, Road, Port Washington, NY 11050.

                                          JURISDICTION

        3.      NPD admits that the Complaint purports to set forth an action for infringement

 under the Patent Laws of the United States, Title 35 of the United States Code.

        4.      NPD admits that this Court has subject matter jurisdiction over this action pursuant

 to 28 U.S.C. §§ 1331 and 1338(a).
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 2 of 11 PageID #: 75



        5.      NPD does not contest whether personal jurisdiction over it properly lies in this

 District in this case, or that it conducts business in the State of New York. NPD denies it has

 committed or is committing acts of infringement within the State of New York or in this District

 and, on that basis, denies the remaining allegations of Paragraph 5 of the Complaint.

                                              VENUE

        6.      NPD does not contest whether venue is proper in this District in this case, or that it

 is incorporated in the State of New York. NPD denies it has committed or is committing acts of

 infringement within the State of New York or in this District and, on that basis, denies the

 remaining allegations of Paragraph 6 of the Complaint.

                                        PATENT-IN-SUIT

        7.      NPD admits that the purported copy of the ’633 Patent that is attached to the

 Complaint as Exhibit A indicates that it issued on May 10, 2005, is entitled “Image Transfer

 System,” and names Ken Hayward, Marc J. Krolczyk, Dawn M. Marchionda, Thomas L. Wolf,

 and James S. Laird as the inventors. NPD is without knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations in Paragraph 7 of the Complaint and, on that

 basis, denies all such allegations.

        8.      NPD denies that claims 19-20 of the ’633 Patent are valid or enforceable. NPD

 admits that all other claims of the ‘633 patent have been canceled by the Patent Trial and Appeal

 Board. NPD is without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 8 of the Complaint and, on that basis, denies all such

 allegations.

        9.      NPD is without knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 9 of the Complaint and, on that basis, denies all such allegations.
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 3 of 11 PageID #: 76



         10.     NPD is without knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 10 of the Complaint and, on that basis, denies all such allegations.

         11.     NPD denies that the claims of the ’633 Patent constitute inventions or patentable

 subject matter. NPD is without knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 11 of the Complaint and, on that basis, denies all such

 allegations.

         12.     NPD denies that the claims of the '633 Patent constitute inventions or patentable

 subject matter. NPD is without knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 12 of the Complaint and, on that basis, denies all such

 allegations.

                NPD’S [ALLEGEDLY] INFRINGING SYSTEM AND METHOD

         13.     NPD incorporates by reference its responses in Paragraphs 1-12 above as if fully

 set forth herein.

         14.     NPD admits that it provides the ReceiptPal app. NPD denies the remaining

 allegations in Paragraph 14 of the Complaint.

         15.     NPD denies the allegations in Paragraph 15 of the Complaint.

         16.     NPD denies the allegations in Paragraph 16 of the Complaint.

         17.     NPD denies the allegations in Paragraph 17 of the Complaint.

         18.     NPD denies the allegations in Paragraph 18 of the Complaint.

         19.     NPD denies the allegations in Paragraph 19 of the Complaint.

                                        COUNT I
                            [ALLEGED] DIRECT INFRINGEMENT

         20.     NPD incorporates by reference its responses in Paragraphs 1-19 above as if fully

 set forth herein.
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 4 of 11 PageID #: 77



         21.     NPD denies the allegations in Paragraph 21 of the Complaint.

         22.     NPD denies the allegations in Paragraph 22 of the Complaint.

         23.     NPD denies the allegations in Paragraph 23 of the Complaint.

         24.     NPD denies the allegations in Paragraph 24 of the Complaint.

         25.     NPD denies the allegations in Paragraph 25 of the Complaint.

         26.     NPD denies the allegations in Paragraph 26 of the Complaint.

         27.     NPD denies the allegations in Paragraph 27 of the Complaint.

         28.     NPD denies the allegations in Paragraph 28 of the Complaint.

         29.     NPD denies the allegations in Paragraph 29 of the Complaint.

                                      COUNT II
                          [ALLEGED] INDIRECT INFRINGEMENT

         30.     NPD incorporates by reference its responses in Paragraphs 1-29 above as if fully

 set forth herein.

         31.     NPD denies the allegations in Paragraph 31 of the Complaint.

         32.     NPD denies the allegations in Paragraph 32 of the Complaint.

         33.     NPD denies the allegations in Paragraph 33 of the Complaint.

         34.     NPD denies the allegations in Paragraph 34 of the Complaint.

         35.     NPD denies the allegations in Paragraph 35 of the Complaint.

         36.     NPD denies the allegations in Paragraph 36 of the Complaint.

                            [PLAINTIFF’S] PRAYER FOR RELIEF

         NPD denies that Plaintiff is entitled to any relief from NPD and denies all the allegations

 contained in Paragraphs A–I of Plaintiff’s Prayer for Relief.
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 5 of 11 PageID #: 78



                                  AFFIRMATIVE DEFENSES

        NPD’s Affirmative Defenses are listed below. NPD reserves the right to amend its answer

 to add additional Affirmative Defenses consistent with the facts discovered in this case.

                               FIRST AFFIRMATIVE DEFENSE

        NPD has not infringed and does not infringe, under any theory of infringement (including

 directly (whether individually or jointly) or indirectly (whether contributorily or by inducement)),

 any valid, enforceable claim of the ’633 Patent.

                             SECOND AFFIRMATIVE DEFENSE

        Each asserted claim of the ’633 Patent is invalid for failure to comply with one or more of

 the requirements of the United States Code, Title 35, including without limitation, 35 U.S.C.

 §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                               THIRD AFFIRMATIVE DEFENSE

        To the extent that Plaintiff asserts that NPD indirectly infringes, either by contributory

 infringement or inducement of infringement, NPD is not liable to Plaintiff for the acts alleged to

 have been performed before NPD knew that its actions would cause indirect infringement.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s attempted enforcement of the ’633 Patent against NPD is barred by one or more

 of the equitable doctrines of laches, estoppel, acquiescence, waiver, and unclean hands.

                               FIFTH AFFIRMATIVE DEFENSE

        The claims of the ’633 Patent are not entitled to a scope sufficient to encompass any system

 employed or process practiced by NPD.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among

 other things, Plaintiff has not stated a plausible allegation that NPD makes, uses, or sells each
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 6 of 11 PageID #: 79



 claimed element of any asserted claim, or that NPD directs or controls another entity to make, use,

 or sell any element that is not made, used, or sold by NPD.

                             SEVENTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff contends that it alleges a claim for indirect infringement (whether

 by inducement or contributorily), Plaintiff has failed to state a claim upon which relief can be

 granted.

                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted because the

 ’633 Patent does not claim patentable subject matter under 35 U.S.C. § 101.

                                   NPD’S COUNTERCLAIMS

        For its counterclaims against Plaintiff Sapphire Crossing LLC (“Sapphire”), Counterclaim

 Plaintiff The NPD Group, Inc. (“NPD”) alleges as follows:

                                             PARTIES

        1.      Counterclaim Plaintiff NPD is a corporation organized and existing under the laws

 of the State of New York, with its principal place of business located at 900 West Shore, Road,

 Port Washington, NY 11050.

        2.      Upon information and belief based solely on Paragraph 1 of the Complaint as pled

 by Plaintiff, Counterclaim Defendant Sapphire is a limited liability company organized and

 existing under the laws of the State of Texas, and maintains its principle place of business at 5570

 FM 423 Suite 250, #2008, Frisco, TX 75034.

                                         JURISDICTION

        3.      NPD incorporates by reference Paragraphs 1-2 above.
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 7 of 11 PageID #: 80



        4.      These counterclaims arise under the patent laws of the United States, Title 35,

 United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

 and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

        5.      Sapphire has consented to the personal jurisdiction of this Court at least by

 commencing its action for patent infringement in this District, as set forth in its Complaint.

        6.      Based solely on Sapphire’s filing of this action, venue is proper, though not

 necessarily convenient, in this district pursuant at least 28 U.S.C. §§ 1391 and 1400.

                                  COUNT I
                   DECLARATION REGARDING NON-INFRINGEMENT

        7.      NPD incorporates by reference Paragraphs 1–6 above.

        8.      Based on Sapphire’s filing of this action and at least NPD’s first affirmative

 defense, an actual controversy has arisen and now exists between the parties as to whether NPD

 infringes U.S. Patent No. 6,891,633.

        9.      NPD does not infringe the ’633 Patent because, among other things, it does not

 “use” or “test” any method or system that: (1) provides an image transfer device having a scanner

 for reading an image on the first medium; (2) reads the image on the first medium with the scanner;

 (3) automatically uploads electronic data including at least a portion of an image transfer menu to

 be displayed by the image transfer device to the transfer device from a computer connected to the

 transfer device; (4) with a processor of the image transfer device, automatically merges the

 electronic data with the image read by the scanner; and/or (5) transfers the merged image by the

 transfer device to a second medium.

        10.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., NPD

 requests a declaration by the Court that NPD has not infringed and does not infringe any claim of
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 8 of 11 PageID #: 81



 the ’633 Patent under any theory (including directly (whether individually or jointly) or indirectly

 (whether contributorily or by inducement)).

                                    COUNT II
                        DECLARATION REGARDING INVALIDITY

        11.     NPD incorporates by reference Paragraphs 1–10 above.

        12.     Based on Sapphire’s filing of this action and at least NPD’s Second Affirmative

 Defense, an actual controversy has arisen and now exists between the parties as to the validity of

 the claims of the ’633 Patent.

        13.     Claims 19 and 20 of the ’633 Patent are anticipated and/or rendered obvious by,

 inter alia, U.S. Pat. No. 5,798,738; U.S. Pat. No. 6,388,687; U.S. Pat. No. 6,373,507; U.S. Pat. No.

 6,668,134; and/or U.S. Pat. No. 6,683,585.

        14.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., NPD

 requests a declaration by the Court that claims 19 and 20 of the ’633 Patent are invalid for failure

 to comply with one or more of the requirements of United States Code, Title 35, including without

 limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining

 thereto.

                                         JURY DEMAND

        NPD hereby demands trial by jury on all issues in these Counterclaims.

                                     PRAYER FOR RELIEF

        WHEREFORE, NPD asks this Court to enter judgment in NPD’s favor and against

 Sapphire by granting the following relief:

        a)      a declaration that the ’633 Patent is invalid;

        b)      a declaration that NPD does not infringe, under any theory, any valid claim of the

 ’633 Patent that may be enforceable;
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 9 of 11 PageID #: 82



        c)      a declaration that the ’633 Patent is unenforceable;

        d)      a declaration that Sapphire take nothing by its Complaint;

        e)      judgment against Sapphire and in favor of NPD;

        f)      dismissal of the Complaint with prejudice;

        g)      a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award

 to NPD of its costs and attorneys’ fees incurred in this action; and

        h)      further relief as the Court may deem just and proper.
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 10 of 11 PageID #: 83



 Dated: March 7, 2019                   Respectfully submitted,

                                       FISH & RICHARDSON P.C.



                                       By: /s/ Ron Vogel
                                           John S. Goetz
                                           Ron Vogel
                                           601 Lexington Avenue
                                           52nd Floor
                                           New York, New York 10022
                                           Tel: (212) 763-5070
                                           Fax: (212) 258-2291
                                           goetz@fr.com
                                           rvogel@fr.com

                                            Neil J. McNabnay
                                            Ricardo J. Bonilla
                                            Aaron P. Pirouznia
                                            1717 Main Street, Suite 5000
                                            Dallas, Texas 75201
                                            Tel: (214) 747-5070
                                            Fax: (214) 747-2091
                                            mcnabnay@fr.com
                                            rbonilla@fr.com
                                            pirouznia@fr.com

                                       COUNSEL FOR DEFENDANT
                                       THE NPD GROUP, INC.
Case 2:18-cv-07263-JMA-AYS Document 13 Filed 03/07/19 Page 11 of 11 PageID #: 84



                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above foregoing document was filed

 with the Clerk of the Court using CM/ECF system, which will send notification of such filing to

 all counsel of record.

        This 7th day of March, 2019.

                                                                    /s/Ron Vogel
                                                                    Ron Vogel
